Title: From George Washington to George Clinton, 15–16 March 1779
From: Washington, George
To: Clinton, George


Dr Sir
[Middlebrook] March. 15th[–16] 1779
The 1st April ensuing the times of about a 1000 of the troops under the command of Genl McDougall will expire. These returning home will leave the Highland posts in a state much weaker than is proper for them to experience in the approaching Season. I shall endeavour to replace them as far as in my power—But in addition to what I may be able to do, it will be expedient to fall upon some plan by which the posts may receive succour from the neighbouring militia at a moments warning—Sensible of the inconveniences of calling this body out upon every occasion—I wish to avoid it on the present till It becomes absolutely necessary. I have therefore to request that a convention of signals may be agreed to between General McDougall and your Excellency by which means notice may be immediately communicated of the enemies approach and beacons fired at proper places as signals for the Militia to assemble to his support.
While this mode provides for the defence of the posts it excludes as much as possible all unnecessary expence & trouble to the Militia.
I have written to General McDougall on this subject, and am—Sir your Excellencys most hble servt.
March 16th 1779 P.S. Since writing the above I have received the inclosed intelligence from Gen. Schuyler relative to a design against your frontier.
One of the letters which the General refers to has not come to hand—But you will be able to judge from the transmitted accounts and the known policy and circumstances of the enemy what degree of confidence is to be given to the supposed incursion.
As there can be no addition of regular force ordered at present to that now on the frontier without disconcerting other measures it will be necessary to take into consideration the best means to reinforce it with militia should you think the information sufficiently authentic; or in case this cannot be accomplished—to withdraw to the interior country, the stock and provision which seem the principal object with the enemy.
The total of the troops at the different posts along the frontier amounts to 2012 men exclusive of Courtlands Regiment, These with a re-inforcement of Militia might at least give the inhabitants a security till more efficacious measures can be pursued at the proper Season.
The provision at all events should not be sufferr’d to fall into their hands if it can be removed or protected. and I make no doubt of such precautions on your part as may appear adequate to this end. I am &
G. W——n